DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two pressure resistant drive cables recited in claim 10 & 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the driving unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it was dependent from claim 8.  Appropriate correction is required.  
Claim 12 recites the limitation "the driving unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it was dependent from claim 8.  Appropriate correction is required.  
Claim 13 recites the limitation "the toothed racks" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it was dependent from claim 12.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 12 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US patent 10,085,550) (hereinafter Hsu).
Regarding claim 1, Hsu discloses a table having an adjustable height, the table comprising: a frame comprising two legs (2111, 2112) connected pivotally with respect to each other (at 2113); a table top (1) arranged on the frame; a guiding device (3) arranged at an underside of the table top in which the two legs are guided synchronously while they pivot with respect to each other (Fig. 2).
Regarding claim 2, Hsu discloses a table wherein the guiding device comprises two guide rails (12), and wherein each of the two legs has two sliders (shown in Fig. 4) which are guided in the guide rails (Fig. 4).  
Regarding claim 4, Hsu discloses a table wherein one of the legs has at least one positioning roller (2212).  
Regarding claim 5, Hsu discloses a table wherein one of the legs has at least one positioning slider (2212).  
Regarding claim 7, Hsu discloses a table wherein the guiding device has openings (at 120, see Fig. 4) by means of which one of the legs is detachable from the table top.  
Regarding claim 8, Hsu discloses a table further comprising a driving unit (31, 32) for synchronously driving the legs.  
Regarding claim 12, Hsu discloses a table wherein the driving unit is coupled with two toothed racks (31, 32), each connected to one of the legs.  
Regarding claim 13, Hsu discloses a table characterized in that the toothed racks have a coupling element (312 via bolts shown in 4) for releasable connection with one of the legs. 
Claim(s) 1, 3 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenyon (US patent 10,258,143).  
Regarding claim 1, Kenyon discloses a table having an adjustable height, the table comprising: a frame comprising two legs (32, 27) connected pivotally with respect to each other; a table top (13) arranged on the frame; a guiding device (45) arranged at an underside of the table top in which the two legs are guided synchronously while they pivot with respect to each other.
Regarding claim 3, Kenyon discloses a table wherein each of the legs comprises at least one crossbar (78) and two upper sections (32), wherein articulated joints (24) are provided on the upper sections, by means of which the legs are pivotaly connected with each other.
Regarding claim 6, Kenyon discloses a table wherein one of the legs has fixing feet (30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chouinard et al. (US patent 7,677,518) (hereinafter Chouinard).
Regarding claim 9, Hsu discloses a table wherein the driving unit comprises a driving unit and a self-locking gear (332, see Col. 4: 52-Col. 5: 22).  Hsu does not disclose the driving unit to comprise a driving motor.  Chouinard teaches a table with a driving unit comprising a driving motor (64).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Hsu by replacing the driving unit with a motor, because this arrangement would have replaced one known driving unit with another known driving unit. 
Claims 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Hsieh (US patent 6,974,185).
Regarding claim 10, Hsu discloses the table as claimed.  Hsu does not disclose a table wherein the driving unit is coupled with two pressure-resistant drive cables, each connected to one of the legs.  Hsieh teaches a table wherein a drive unit is coupled with a pressure resistant drive cable (40) connected to a leg.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Hsu wherein the driving unit is coupled with two pressure-resistant drive cables, each connected to one of the legs in view of Hsieh’s teaching, because this arrangement replaced one known driving unit with another known driving unit.
Regarding claim 11, Hsu, as modified, teaches a table characterized in that the pressure-resistant drive cables have a coupling element (Hsieh: 25) for releasable connection with one of the legs (Hsieh: Figs. 5 & 6).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu.  
Regarding claim 14, Hsu discloses the table as claimed.  Hsu does not disclose a table further comprising at least one position switch for detecting a relative position of both of the legs.  The examiner is taking OFFICIAL NOTICE that position switches are common and well known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Hsu to comprise at least one position switch for detecting a relative position of both of the legs, because this arrangement would have allowed the leg position to be determined.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637